MEMORANDUM **
Winifred Leana Garrett appeals pro se the district court’s order dismissing for lack of subject matter jurisdiction her action challenging the Internal Revenue Service’s (“IRS”) disallowance of her claim for a tax refund. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
We review a dismissal for lack of subject matter jurisdiction de novo. Sokolow v. United States, 169 F.3d 663, 664 (9th Cir.1999). A statute of limitations for suits by taxpayers for refund must be strictly construed in favor of the government. Tosello v. United States, 210 F.3d 1125, 1127 (9th Cir.2000).
Garrett failed to file her complaint within the two-year statute of limitations after the date that the IRS mailed the notice of disallowance of the claim, see 26 U.S.C. § 6532(a)(1), and did not receive consent from the IRS to extend the filing period, see 26 U.S.C. § 6532(a)(2). Because Garrett’s requests for reconsideration did not extend the period, see 26 U.S.C. § 6532(a)(4), and the period was not equitably tolled by the IRS’s second notice of disallowance, see United States v. Brockamp, 519 U.S. 347, 352, 117 S.Ct. 849, 136 L.Ed.2d 818 (1997), the district court properly dismissed the action for lack of subject matter jurisdiction.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.